J-A22003-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

DALE ROBERT MONROE

                            Appellant                  No. 101 MDA 2014


           Appeal from the Judgment of Sentence December 13, 2013
                 In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0001005-2013


BEFORE: PANELLA, J., SHOGAN, J., and FITZGERALD, J.*

JUDGMENT ORDER BY PANELLA, J.                           FILED FEBRUARY 19, 2015

        Appellant, Dale Robert Monroe, appeals from the judgment of sentence

entered December 13, 2013, by the Honorable John S. Kennedy, Court of

Common Pleas of York County. No relief is due.

        The trial court summarized the facts of this case as follows.

               On December 10, 2012, at 6:47 p.m., Officer Albert
           Miles, was on patrol in his marked police vehicle, stationed
           at the Fawn Grove Boro Rutter[’]s parking lot. During his
           patrol he noticed a [b]lack 2008 Chevrolet Silverado
           parked in a parking [space] with a white male driver in the
           driver’s seat. Pursuant to his normal job duties, he ran a
           PennDOT records check which indicated that the registered
           owner, Dale Robert Monroe, the Appellant in this case, had
           a license status of DUI Suspended. The officer then pulled
           up the PennDOT picture of the registered owner and it
           matched the white male sitting in the driver seat. The
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A22003-14


           officer observed the vehicle from a distance until the
           vehicle began to pull out of the Rutter’s parking lot. Upon
           exiting the parking lot, the officer activated his emergency
           lights and conducted a traffic stop.

               Officer Miles approached the vehicle and explained to
           the driver why he pulled him over. The driver related to
           the officer that he had a license, but handed him, instead,
           a change of address card. The driver then related that he
           does not have a picture license. The driver then handed
           the officer his oil change paper work along with his
           registration and insurance. While engaging the driver, the
           officer detected a moderate odor of an alcoholic beverage
           emanating from the driver’s breath and person.          The
           driver’s eyes were also bloodshot and glassy. The driver
           indicated that he had not been drinking, when questioned.

               Officer Miles identified the driver as Dale Monroe, the
           Appellant in this case, by his passport. Appellant related
           that there was alcohol in one of the cup holders. Officer
           Miles requested that Appellant exit the vehicle and perform
           field sobriety tests. When Appellant opened the door, the
           officer observed an open glass bottle of Bud Light Lime in
           the driver['s] door cup holder that was half-full. Upon
           exiting the vehicle, Appellant was unsure of his footing.

              Upon complete of field sobriety tests, Officer Miles
           placed Appellant into custody and transported him to York
           Hospital for a blood draw. The lab results indicated a
           blood alcohol content of .101, and the presence of
           Diazepam, Nordiazepam, and Morphone-Free in Appellant’s
           blood.

Trial Court Opinion, 3/14/14 at 2-3 (unnumbered).

        Appellant was arrested and charged with four counts of Driving Under

the Influence of Alcohol or Controlled Substance,1 Driving While BAC .02 or

Greater While License Suspended-DUI Related,2 Careless Driving,3 and
____________________________________________


1
    75 Pa.C.S.A. §§ 3802(a)(1), (b), (d)(1)(ii) and (d)(3).
2
    75 Pa.C.S.A. § 1543(b)(1.1)(i).



                                           -2-
J-A22003-14



Restriction of Alcoholic Beverages.4             Appellant filed an Omnibus Pre-Trial

Motion to suppress physical evidence. Following a suppression hearing, the

trial court denied Appellant’s motion. A bench trial was conducted and the

trial court convicted Appellant of two counts of DUI5 and Driving While BAC

.02 or Greater While License Suspended-DUI Related.                   The trial court

sentenced Appellant on December 13, 2013. This timely appeal followed.

        On appeal, Appellant argues that Officer Miles lacked both reasonable

suspicion to believe that a violation of the vehicle code had occurred and

probable cause to believe that Appellant was driving while impaired.             We

have reviewed Appellant’s brief, the relevant law, the certified record, and

the well-written opinion of the able trial judge, the Honorable John S.

Kennedy. We find that the trial court’s opinion, filed on March 14, 2014, ably

and comprehensively disposes of Appellant’s issues on appeal, with

appropriate reference to the record and without legal error. Therefore, we

affirm on the basis of that opinion.




                       _______________________
(Footnote Continued)
3
    75 Pa.C.S.A. § 3714.
4
    75 Pa.C.S.A. § 3809.
5
    75 Pa.C.S.A. §§ 3802(b) and (d)(1)(ii).



                                            -3-
J-A22003-14



     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/2015




                                 -4-
                                                                                                      Circulated 01/29/2015 12:37 PM

I""




~,.! '



!..~ ,
!.J.     -- - -
              ----
                 ---tt1
                      1fr----------
                                  ----
                                     ----
                                        ---- - - - - -
                                                     ----
                                                        ----
                                                           ---------------------4
                                                                                t-
                          IN THE COURT OF COMMON PLEAS, YORK COUNTY, PENNSYLVANIA
                                             CRIMINAL DIVISION

                    COMMONWEALTH OF                                            No. CP-67-CR-I00S-2013
!.!.
                      PENNSYLVANIA                                                                                                  '    .....,
                                                                                                                                         tt;:;)
                                                                                                                      (,")                        (\....
                                                                                                                      r-
                                                                                                                    TT'10
                                                                                                                                         '3;
                                                                                                                                          ,.,..   c: ::
                                                                                                                                                  eJ"< r
                    VS.                                                                                               ;1:}O              :tl.      -c:.'\(
I''':
                                                                                                                     ;:r.;:2t            :;;:d    g~c
                                                                                                                                                  ~~C
                                                                                                                     qO                           ~>~'~-'II:
                                                                                                                                                  ~>~~~ "';
                    DALE R. MONROE                                                                                   -rl                                                                                         Circulated 01/29/2015 12:37 PM




,J.•
,J




,.,. - ----tt------------------------------+-
     ----------~----------------------------------------------------------------~
      ,

             nine (9) months out-mate program followed by one year of house arrests with alcohol

             monitoring; and Count V, ninety (90) days on out-mate concurrent with count III. Appellant
:",.

             received a total aggregate sentence of nine (9) months of out-mate followed by one year of

             house attests during the term of his IP sentence.

                      On December 13,2013, Appellant filed a Post-Sentence Motion, which was denied
!.)'

             on the same. On January 13, 2014, Appellant filed a Notice of Appeal ofthis Coures verdict

             entered on November 13, 2013. We directed Appellant to file a 1925(b) Statement of Matters
~,)   ,

!,)'
             Complained of on Appeal. On February 4, 2014, Appellant filed his timely 1925(b)

             statement. We now issue the following Opinion:

                                         FACTS AND PRODECURAL HISTORY

                      On December 10,2012, at 6:47 p.m., Officer Albert Miles, was on patrol in his

                                                          Gl'Ove Boro Rutters parking lot. (Aff. Prb. Cs.
             marked police vehicle, stationed at the Fawn Grove

             Miles,   ~   1). During his patrol he noticed a Black 2008 Chevrolet Silverado parl~ed in a
                                                                                                i

             parking stall with a white male in the driver's seat. ld. Pursuant to his normal jJb duties, he

             ran a Pe1111DOT records check which indicated that the registered owner, Dale Robert

             Monroe, the Appellant in this case, had a license status ofDUI Suspended. ld. The officer

             then pulled up the PennDOT picture of the registered owner and it matched theiwhite male

             sitting in the dtiver seat. ld. The officer observed the vehicle from a distance until the vehicle

             began to pull out of the Rutter's parking lot. ld. Upon exiting the parking lot, the officer

             activated his emergency lights and conducted a traffic stop. ld.
                                                                                                               Circulated 01/29/2015 12:37 PM

f~'   .


I.... ·




!...',


 ~ ..! ,

!.J.       -
           -------
                 -- J
                   -- i it----
                             ----
                                -------
                                      -- --
                                        -- -----
                                               -- --
                                                 -- -----
                                                        -- --
                                                          -- -----
                                                                 -- -
                                                                    -------
                                                                          - --
                                                                             lfl f--..-
                                                                                      -
                                Officer Miles approached the vehicle and explained to the driver why he pulled him

                      over. Id. at ~ 2. The driver related to the officer that he had a license, but handed him,
b ..

                      instead, a change of address card. Id. The driver then related that he does not have a picture

                      license. Id. The driver then handed the officer his oil change paper work along with his

                      registration and insurance.ld. While engaging the driver, the officer detected a moderate

                      odor of an alcoholic beverage emanating from the driver's breath and person.ld. The driver's

                      eyes were also bloodshot and glassy.ld. The driver indicated that he had not been drinking,

                      when questioned.ld.

                               Officer Miles identified the driver as Dale Monroe, the Appellant in this case, by his

                      passpOli.ld. at ~ 3. Appellant related that there was alcohol in the one of the cup holders.ld.

                      Officer Miles then requested that Appellant exit the vehicle and perfonn field sobriety tests.

                      When Appellant opened the driver door, the officer observed an open glass bottle of Bud

                      Light Lime in the driver door cup holder that was half-full.ld. Upon exiting the vehicle,

                      Appellant was unsure of his footing.ld.

                               Upon completion of the field sobriety tests, Officer Miles placed Appellant into

                      custody and transported him to York Hospital for a blood draw.ld. at ~ 4. The lab results

                      indicated a blood alcohol content of .101, and the presence of Diazepam, Nordiazepam, and

                      Morphone-Free in Appellant's blood. 1D

                                                                 ISSUES PRESENTED



                      10 The parties stipulated that if called to testifY, the toxicologist would testifY that the Morphine-Free came from
                      heroin. NT., 11113/2013 at 5:19-21.
                                                                                            Circulated 01/29/2015 12:37 PM




~,/ '




~   ..'.' - -
            --------+
                    t l1
                       l --
                          -- -
                             ---------------
                                           --- --
                                                -------------
                                                            ---- - -
                                                                   -------------
                                                                               ---+
                                                                                  - I-
"                    1.       Whether the Trial Court erred in denying [Appellant]'s Motion to Suppress

                              evidence obtained as a result of an unlawful traffic stop. More specifically,
i'                                                                                            Circulated 01/29/2015 12:37 PM




1/


:"0\
,".


 !,~,    .




 !..'.       ----"il------------------------~~
                 dark hair was not sufficient to match the picture of the registered driver and, therefore, the

                 officer did not have reasonable suspicion to effectuate a traffic stop on the basis of a

                 suspended license.
,.1::

                     The standard of review of a suppression court's ruling is well established in
,.r:.:
                 Pennsylvania. The Supreme Court ofPelIDsylvania has detennined that the scope of review is
;''\,

                     limited to determining whether the findings offact are supported by the record and
                     whether the legal conclusions drawn fl.-om those facts are in error. Commonwealth v.
                     Crompton, 545 Pa. 586, 682 A.2d 286 (1996); Commonwealth v. Chambers, 528 Pa. 403,
l.r
!.}.
                     598 A.2d 539 (1991). When a defendant has appealed an order denying a motion to
                     suppress evidence, we must consider only the evidence of the prosecution and so much of
                     the evidence for the defense as, fairly read in the context of the record as a whole,
                     remains uncontradicted. Commonwealth v. Cortez, 507 Pa. 529,491 A.2d 111 (1985),
                     cert. denied, 474 U.S. 950, 106 S. Ct. 349, 88 L.Ed.2d 297 (1985). If they are supported
                     in the record, we are bound by the facts as the suppression court found them and we may
                     reverse the suppression court only if the legal conclusions drawn from those facts are in
                     error.ld.

                 Commonwealth v. Stallworth, 781 A.2d 110, 115 (Pa. 2001). It is within the suppression

                 court's sole province as fact finder to pass on the credibility of witnesses and the weight to be

                 given to their testimony. Commonwealth v. Gr(fJen, 785 A.2d 501,505. (Pa. Super. 2001).

                 The suppression court is free to believe all, some, or none of the evidence presented at the

                 suppression hearing. Id. In the instant case, Appellant avers that the suppression court erred

                 when it detennined that Officer Miles had reasonable suspicion to initiate a traffic stop upon

                 suspicion that Appellant had committed a motor vehicle violation, namely, driving with a

                 suspended license.

                        A person violates the motor vehicle code when he or she drives with a suspended

                 license. Specifically, a person commits Driving Under Suspension~ DUI Related and Alcohol
                                                                                       Circulated 01/29/2015 12:37 PM




:..', - - - - - -
                --tt
                   i ii-
                       l---
                          ----
                             -----------------------------------------
                                                                     ----
                                                                        ----
                                                                           ----
                                                                              ----
                                                                                 -- - I f -
"
               in System, where the person has a BAC equal or greater than .02% or any amount of a

"              schedule I or nonprescribed Schedule II or III controlled substance, and who drives a motor

               vehicle on any highway or trafficway of this Commonwealth at a time when the person's

               operating privilege is suspended. 75 Pa.C,S.A. §1543(b)(1.1)(i).

                      There are three types of interactions between police and a citizen:

                      Fourth Amendment jurisprudence has led to the development of three categories of
                      interactions between citizens and the police. The first of these is a "mere encounter"
                      (or request for information) which need not be supported by any level of suspicion,
!.)'
                      but carries no official compulsion to stop or to respond. The second, an "investigative
1..1,.                detention" must be supported by a reasonable suspicion; it subjects a suspect to a stop
                      and a period of detention, but does not involve such coercive conditions as to
                      constitute the functional equivalent of an arrest. Finally, an arrest 01' "custodial
                      detention" must be supported by probable cause. Commonwealth v. Au, 986 A.2d
                      864,866-67 (Pa.Supel'.2009) (en bane), appeal granted on different grounds, 606
                      Pa. 113, 995 A.2d 349 (2010).

               Commonwealth v. Downey, 39 A.3d 401, 405 (Pa. Super. 2012), A totality of the

               circumstances approach is used to determine whether or not a seizure has been executed. Id.

               (citing Commonwealth v. Coleman, 19 A.3d 1111,1116 (Pa. Super. 2011)). A police officer

               who has reasonable suspicion that a violation of the motor vehicle code is occurring or has

               occurred may stop a vehicle for the purposes of checking the driver's license. 75 Pa.C.S.A. §

               6308(b). However, if the violation is such that it requires no additional investigation, the

               officer must have probable cause to initiate the stop. Commonwealth v. Feezko, 10 A.3d

               1285, 1291 (Pa. Super. 2010).      The police have probable cause where the facts and

               circumstances within the officer's knowledge are sufficient to warrant a person of reasonable
                                                                                         Circulated 01/29/2015 12:37 PM
{V'




!,.;.
u.      ------+1-----------------------------------11--
               caution in the belief that an offense has been or is being committed. Commonwealth v.

               Hernandez, 935 A.2d 1275, 1284 (Pa. 2007).

                      Officer Miles, in the course of his duties, ran the registration for Appellant's vehicle.
,.r::
               Upon discovery that the owner of the vehicle's license was suspended, the officer pulled up

               the owner's picture through the PennDOT database. The officer then matched the description
!.)'

               of the driver of the vehicle with that of the owner whose picture appeared in the PennDOT

               database with the status of a suspended license due to a previous DUI. Thus, when Appellant
:.1::
               drove out of Rutter's parking lot, the officer had to have reasonable suspicion that Appellant

               had committed a motor vehicle violation in order to effectuate a traffic stop because further

               investigation is required to ensure that the driver is the owner with the suspended license.

                      Reasonable suspicion is a lower standard than probable cause. Reasonable suspicion

              "depends on the information possessed by police and its degree of reliability in the totality of

              the circumstances." Id. at 406.

                      In order to justify the seizure, a police officer must be able to point to specific and
                      atiiculable facts leading him to suspect criminal activity is afoot. In assessing the
                      totality of the circumstances, coutis must also afford due weight to the specific,
                      reasonable inferences drawn from the facts in light of the officer's experience and
                      acknowledge that hmocent facts, when considered collectively, may permit the
                      investigative detention.

              Id. (citing Commonwealth v. Brown, 996 A.2d 473,477 (Pa. 2010».

                      In this case, Appellant was the driver of the vehicle. Officer Miles ran the registration

              and discovered that the owner of the vehicle had a suspended license. In addition, Officer

              Miles pulled up the picture of the owner. In his experience as a police officer, Officer Miles
                                                                                                  Circulated 01/29/2015 12:37 PM

f'"
~ ::: :




).""




~.,.      ------tlI
                  -----------------------------------------------------------------
                                                                                  ----
                                                                                     ----
                                                                                        1 lf-
                      concluded that the driver of the vehicle matched the picture of the owner in the PennDOT
... !::
"                     database. Knowing that the appellant's license was suspended and observing the appellant
h"
 !,~.
                      drive the vehicle, the officer not only had reasonable suspicion, but had probable cause that

                      Appellant was committing the noted infraction because the officer observed the infraction for
,.r,.
                      himself and unquestionably possessed facts to warrant belief by any reasonable person that

                      Appellant violated the vehicle code. Thus, the trial court did not abuse its discretion by

                      denying Appellant's motion to suppress the evidence.


                          II.      Whether the court erred in denying Appellant's Motion to Suppress evidence
                                   as a result of an unlawful arrest.

                          Appellant's next argument is that the trial court erred in denying his Motion to Suppress

                      because the officer did not possess sufficient probable cause to arrest Appellant on suspicion

                      of Driving Under the Influence and to request a blood draw as a result.

                                Appellant avers that the officer lacked any articulable reasons to arrest Appellant

                      except for bloodshot, glassy eyes, unsteady balance upon exiting the vehicle, odor of alcohol,

                      and the presence of alcohol in the vehicle. Appellant maintains that those reasons are

                      insufficient in themselves to rise to the level of probable cause for a lawful arrest.

                      Furthennore, Appellant claims that he displayed no erratic behavior, his medical conditions

                      could cause the unsteadiness and bloodshot eyes, and he passed a field sobriety test, thus

                      probable cause did not exist that Appellant was under the influence.

                         As discussed above, the scope of review for the suppression court's denial of a motion to
                                                                        j


                      suppress is limited to detennining whether the findings of fact are supported by the record
                                                                                                 Circulated 01/29/2015 12:37 PM


~:::    :




 i..'·       --
             - -----
                   ---f
                      1ft-
                         ----
                            -------
                                  ----
                                     ----
                                        ---
                                          -----
                                              -----
                                                  ----
                                                     ----
                                                        -----
                                                            ----
                                                               ----.-.--
                                                                       -j-fl-
                                                                            -
                      and whether the legal conclusions drawn from those facts are in error. Stallworth, 781 A.2d

                      at 115. In the instant case, the officer had reasonable suspicion to conduct a traffic stop to

,...
 !.~; ,
         :            determine if Appellant was driving under suspension. Upon his detennination that Appellant

  ...
 \ :
                      was driving under suspension and in the course of this traffic stop, Officer Miles had
,.1:1
,JI
                      renewed reasonable suspicion to believe that Appellant was also driving under the influence.
.U·

                      After conducting field sobriety tests combined with his observations of Appellant, Officer

:.r..:                Miles had probable cause to arrest Appellant for driving under the influence,
,I,)'

,.{::
",.                       As detennined above, the officer had reasonable suspicion, if not probable cause, to

                      initiate a traffic stop of Appellant due the officer's beliefthat he was driving with a

                      suspended license. Thus, at the point of the stop and confirmation of the motor vehicle

                      violation, the investigatory detention concluded. Once the primary traffic stop has concluded,

                      however, the officer's authority to order either driver or occupant from the car is

                      extinguished. Commonwealth v. Sierra, 723 A.2d 644, 647 (Pa. 1999). Thus, if subsequently

                      the officer directs or requests the occupants to exit the vehicle, his show of authority may

                      constitute an investigatory detention subject to a renewed showing of reasonable suspicion.

                      Commonwealth v, Reppert, 814 A.2d 1196, 1202 (pa. Super. 2002),

                          In Freeman, our Supreme Court defined multiple relevant circumstances on the basis of

                      which we may recognize the end of a traffic stop and the commencement of another

                      interaction:

                         the existence and nature of any prior seizure; whether there was a clear and expressed
                         endpoint to any such prior detention; the character of police presence and conduct in the
                         encounter under review (for example-the number of officers, whether they were
                                                                                                         Circulated 01/29/2015 12:37 PM


('"
,",','

t""




n:
j"t
r'"
!,.t




!,,'.    -
         ---------
                 --1
                   t tI-
                       t---
                          -----
                              --- --
                                   -------
                                         -- --
                                           -- -----
                                                  ----
                                                     ---------
                                                             -- -
                                                                -------
                                                                      ----
                                                                         ----I--i-
                                                                                 -
                        uniformed, whether police isolated subjects, physically touched them or directed their
".'                     movement, the content or maImer of interrogatories or statements, and "excesses" factors
                        [sic] stressed by the United States Supreme Court); geographic, temporal and
,.....                  environmental elements associated with the encounter; and the presence or absence of
!..::.
                        express advice that the citizen-subject was free to decline the request for consent to
                        search.

                   Reppert, 814 A.2d at 1202 (citing Commonwealth v. Freeman, 757 A.2d 903,906-07 (Pa.
,I,)'
                   2000)).

                        Upon consideration of these circumstances we concluded that the prior traffic stop gave
!.)'
                   way to a new interaction when Officer Miles ordered Appellant to exit the vehicle. Officer

                   Miles had renewed reasonable suspicion that Appellant was driving under the influence due

                   to Appellant's glassy and bloodshot eyes, the smell of alcohol on his breath, and Appellant's

                   admission of an open container in the vehicle. At this point, Officer Miles acting under

                   reasonable suspicion, had the authority and upon that authority did order Appellant to exit the

                   vehicle to perfOlID field sobriety tests.

                       During this investigation, upon exiting the vehicle, Appellant was unsteady on his feet.

                   Although initially saying he could complete all of the field tests, Appellant failed to complete

                   the walk-and-tum test." N.T., 5/20/2013 at 11 :17-20; 12: 1-2. Upon administration ofthe

                   HON,12 Appellant showed a lack of pursuit in both eyes and a distinctive sustained

                   nystagmus at maximum deviation in both eyes. N.T. at 13:3-6. Appellant failed this field

                   sobriety test. 13 Appellant next performed the one-leg stand. Id. at 13: 19. Although he


                   11 Appellant indicated that he had bad knees from construction work and the pain would not allow him to
                   complete the test.
                   12 Horizontal Gaze Nystagmus test.

                   13 He showed four possible clues of intoxication out of a possible six, which is considered to be a fail.
                                                                                                                    Circulated 01/29/2015 12:37 PM


~::: .:




~ .,' ,



~   ..;   ,

!....         -- -
                 ----
                    ----I-ti-H
                             - ---
                                 ----
                                    ---- - - -
                                             ----
                                                ---------------
                                                              ----
                                                                 ---- -- -
                                                                         ----
                                                                            ---------------
                                                                                          -tl -
                          perfonned the test incorrectly, by counting when he put his foot down, Appellant was

                          deemed to have passed this test. ld. at 14: 1-9. Lastly, Appellant tested positive for alcohol
"',.
!,.::,
                          during the PBT test. 14

                                 As a result of Appellant's performance on the field sobriety tests as well as the fact that
J.,.'


                          his license was indicated to be DUI suspended combined with the officer's observations of
!..I'
                          Appellant's unsteadiness, his glassy and bloodshot eyes, the smell of alcohol on his breath,

                          and the open container of beer in his vehicle, Officer Miles, based on his training and

                          education arrested Appellant for driving under the influence.

                                 Both the United States and Pemlsylvania Constitutions protect citizens against

                          unreasonable searches and seizures. U.S. Const. Amend. IV; Pa. Const. Art. I, § 8.

                                To be constitutionally valid, an arrest must be based on probable cause. The existence or
                                non-existence of probable cause is determined by the totality of the circumstances. The
                                totality of the circumstances test requires a Court to detennine whether the facts and
                                circumstances which are within the knowledge of the officer at the time of the arrest, and
                                of which he has reasonably trustworthy infonnation, are sufficient to warrant a man of
                                reasonable caution in the belief that the suspect has committed or is committing a crime.

                          Commonwealth v. Smith, 979 A.2d 913,916 (Pa. Super. 2009). The question we ask is not

                         whether the officer's belief was "correct or more likely true than false, but rather if there is a

                         probability, and not a prima facie showing, of criminal activity. Commonwealth v.

                         Thompson, 985 A.2d 928, 931 (Pa. 2009). The Superior Court has explained that,

                         "[pJrobable cause exists where the officer has knowledge of sufficient facts and

                         circumstances to warrant a prudent person to believe that the driver has been driving under



                         14   The portable breath test had a positive result for an alcoholic beverage. It was a .07 percent BAC.
                                                                                          Circulated 01/29/2015 12:37 PM




l"f
;   ..,




          ------tlI-'---------------------------------+-
!..'. ------tlI-----------------------------------~

                the influence of alcohol or a controlled substance." Commonwealth v. Angel, 946 A.2d 115,

                118 (Pa. Super. 2008)(citing Commonwealth v. Hilliar, 943 A.2d 984 (Pa. Super. 2008)).
h.

I'·:                   Instantly, the record reflects that Officer Miles stopped Appellant's vehicle based on
,.~:

                his reasonable suspicion that Appellant had committed violations of the Vehicle Code. When

                the officer spoke to Appellant, he detected classic signs of intoxication: an odor of alcohol
[.F
h .. ,
                together with Appellant's bloodshot and glassy eyes and admission of an open container of

                beer. Then, when exiting the vehicle, Appellant was unsteady on his feet. In addition, during

!.. "
                the field sobriety tests, Appellant stated that he was unable. to perfonn the walk-and-turn test

                because of bad knees.

                       Under the totality of the circumstances, Officer Miles possessed the requisite

                probable cause to arrest Appellant for DUI in this case as he had knowledge of sufficient

                facts to warrant a belief that Appellant had been driving under the influence of alcohol or a

                controlled substance. Thus, Appellant's claim is without merit.

                                                       CONCLUSION

                       This Court has thoroughly reviewed all of the relevant pleadings and transcripts in

                this matter. We rely on and incorporate those pleadings and transcripts, including the within

                Opinion as its 1925(a) Opinion in the above-captioned matter.

                                                              BY THE COURT:




                Date: March 14,2014